 Case 8:20-cv-01315-JEM Document 21 Filed 06/09/21 Page 1 of 2 Page ID #:1543




 1   TRACY L. WILKISON                                       JS-6
     Acting United States Attorney
 2   DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4
     CEDINA M. KIM
 5   Assistant United States Attorney
 6
     Senior Trial Attorney, Civil Division
     ANNABELLE J. YANG, CSBN 276380
 7   Special Assistant United States Attorney
 8         Social Security Administration
           160 Spear St., Suite 800
 9
           San Francisco, CA 94105
10         Telephone: (510) 970-4867
           Facsimile: (415) 744-0134
11
           Email: annabelle.yang@ssa.gov
12   Attorneys for Defendant
13                        UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15
                                    SOUTHERN DIVISION
16
17   REBECCA BARRY,                         ) Case No. 8:20-cv-01315-JEM
18
                                            )
           Plaintiff,                       ) JUDGMENT FOR
19                                          ) REMAND
20                v.                        )
                                            )
21
     ANDREW SAUL,                           )
22   Commissioner of Social Security,       )
                                            )
23
           Defendant.                       )
24                                          )
25
26
           The Court having approved the parties’ Stipulation to Voluntary Remand
27
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
28
     (“Stipulation to Remand”) lodged concurrent with the lodging of the within


                                                1
 Case 8:20-cv-01315-JEM Document 21 Filed 06/09/21 Page 2 of 2 Page ID #:1544




 1   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
 2   DECREED that the above-captioned action is remanded to the Commissioner of
 3   Social Security for further proceedings consistent with the Stipulation to Remand.
 4
 5
     DATED: 6/9/21
 6
                                           HON. JOHN E. MCDERMOTT
 7                                         UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
